Loring, J.
This case is in the main governed by Smith v. Johnson, 219 Mass. 142. The door in question here was a revolving door and not a swinging door as was the door in Smith v. Johnson. Both kinds of doors are in common use, and in that respect the cases are alike. There is no more reason for an attendant in case of a revolving door than there was in case of the swinging doors in question in .Smith v. Johnson.
The fact that some revolving doors in use have a "governing device to control the speed of the door and that the door here in question did not have it or any other device to control its speed *132was not evidence of negligence on the part of the defendant. A defendant is not liable because he does not provide the newest apliances. See for example Wolfe v. New Bedford Cordage Co. 189 Mass. 591. It appeared that the firm which provided the defendant with the revolving door here in question makes ninety per cent of the revolving doors used in this country. It also appeared that of the revolving doors made by it no more than two out of ninety have a governing device.
The fact that rubber strips which were stretched from the top of each wing of the revolving door to the bottom of it and along the outer edge of the wing were somewhat worn was not a ground on which it could be found that the defendant was negligent. In the agreed facts on which the case was submitted it is stated that these rubber strips were put On the door for the purpose of preventing the passage of air, and at the same time giving the door an opportunity to swing in its framework without the wood wings coming in contact with the framework. When the rubber strips are not worn and come in contact with the circular framework of the door, they have some retarding effect upon the speed of the door, preventing the door from spinning. That is to say the rubber strips were not put on for the purpose of retarding the swing of the door. It follows that the fact that they were worn was not evidence of negligence on the part of the defendant.
The conclusion reached in Smith v. Johnson appears to be that reached in other jurisdictions. See Pardington v. Abraham, 93 App. Div. (N. Y.) 359, affirmed in 183 N. Y. 553; Dolan v. Callender, McAuslan & Troup Co. 26 R. I. 198.
The only case of a revolving door which has come'to our attention is an unreported case of Fechney v. Providence Building Co., referred to in Dolan v. Callender, McAuslan & Troup Co. ubi supra, at page 199.
The entry must be

Judgment for the defendant.